Citation Nr: 0926313	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-17 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1. Entitlement to an initial compensable rating for facial 
skin condition.  

2. Entitlement to an initial rating higher than 10 percent 
for chronic ulcer disease.  

3. Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the right knee.  

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1985 to October 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
While on appeal in a rating decision in March 2009, the RO 
increased the rating for degenerative joint disease of the 
right knee to 10 percent, effective May 3, 2004, the date the 
Veteran's underlying claim of service connection for 
degenerative joint disease of the right knee was received.

In April 2007, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

In June 2008, the Board remanded the claims for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

The report of VA examination in October 2008 raises the claim 
of secondary service connection for gastroesophageal reflux 
disease, which is referred to the RO for appropriate action. 

The claim for increase for a facial skin condition is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.




FINDINGS OF FACT

1. For the period covered in the appeal, the chronic ulcer 
disease has been asymptomatic without evidence of active 
ulcer disease.  

2. For the period covered in the appeal, degenerative joint 
disease of the right knee is manifested by flexion to 140 
degrees with pain and extension to 0 degrees without 
additional functional loss due to pain, weakness, excess 
fatigability, lack of endurance, incoordination, or painful 
movement, including on repetitive movement.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent 
for chronic ulcer disease have not been met.  38 U.S.C.A. § 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7305 (2008).

2. The criteria for an initial rating higher than 10 percent 
for degenerative joint disease of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



The RO provided pre-adjudication, substantially compliant 
VCAA notice by letter, dated in May 2004, on the underlying 
clams of service connection.  Where, as here, service 
connection has been granted and the initial ratings have been 
assigned, the claims of service connection have been more 
than substantiated, the claims have been proven, thereby 
rendering 38 U.S.C.A. §5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Once the claims of service connection have 
been substantiated, the filing of a notice of disagreement 
with the RO's decision, rating the disabilities, does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claims for initial 
higher ratings.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128, 136 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has afforded the Veteran VA 
examinations in August 2004 and in October 2008.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Degenerative Joint Disease of Right Knee

Factual Background

The service treatment records included a tear of the right 
anterior cruciate ligament by history. 

On VA examination in August 2004, the Veteran stated that in 
service in 1990 he twisted his right knee and the knee gave 
way while playing ball.  He indicated that a MRI was done.  
The examiner found no record of the MRI, but did find an 
entry of a strain of the right anterior cruciate ligament.  
The Veteran stated that he worked as a manager of a furniture 
store, which required a lot of standing and walking, and that 
on occasion his knee gave out. 

On physical examination, posture and gait were normal.  Range 
of motion was normal, that is, from 0 to 140 degrees 
actively, passively, repetitively and against resistance.  
Range of motion was not limited by pain, fatigue, weakness or 
lack of endurance on repetition.  X-rays show minimal 
degenerative joint disease of the right knee.  

In his notice of disagreement in December 2004, the Veteran 
indicated that his right knee disability interfered with his 
employment as his knee caused him to fall.  

VA records show that in July 2005 the Veteran complained of 
knee pain.  In August 2005 he was issued knee braces. 

In April 2007, the Veteran testified that he felt pain when 
the knee stiffens, with exercise, on prolonged standing, or 
walking more than 50 yards.  He stated that he was working.  
In an accompanying statement he stated that his knee was a 
major factor in resigning from his job with a furniture 
company. 

On VA examination in October 2008, the Veteran complained of 
right knee pain, stiffness, weakness, swelling, and 
tenderness.  On physical examination, gait was antalgic.  
Active and passive range of motion was from 0 to 140 degrees 
with pain beginning and ending at 140 degrees with no 
additional loss of motion on repetitive use.  Comparison X-
rays showed no change since August 2004.  The examiner 
commented that the occupational effects were decreased 
mobility and the effects were mild with chores and moderate 
with exercise and recreation activities. 

Analysis

The Veteran has a separate rating of 20 percent for 
instability of the right knee under Diagnostic Code 5257.  
And the Veteran is not claiming a rating higher than 20 
percent for instability. 



The right knee disability is also currently rated 10 percent 
under Diagnostic Code 5010 for traumatic arthritis.  Under 
Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion for the specific joint 
involved.  

Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of flexion).  And a separate rating may 
be assigned for each, that is, for limitation of flexion and 
for limitation of extension.

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
10 percent disabling, flexion limited to 30 degrees is 20 
percent disabling, and flexion limited to 15 degrees is 30 
percent disabling.

Under Diagnostic Code 5261, extension limited to 10 degrees 
is 10 percent disabling, extension limited to 15 degrees is 
20 percent disabling, and extension limited to 20 degrees is 
30 percent disabling. 

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995). Also with any form 
of arthritis, painful motion is factor to be considered. 38 
C.F.R. § 4.59.Under 38 C.F.R. § 4.59, with any form of 
arthritis, painful motion is an important factor of 
disability.  

Normal range of motion of the knee motion is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II.



As flexion of the right knee is to 140 degrees with pain, as 
shown on VA examinations in August 2004 and in October 2008, 
and as 140 degrees of flexion does not more nearly 
approximate or equate to limitation of flexion to 30 degrees, 
considering functional loss due to pain and painful movement, 
the criterion for the next higher rating under Diagnostic 
Code 5260 have not been met. 

As for limitation of extension, the evidence shows that 
extension is normal at 0 degrees on VA examinations in August 
2004 and in October 2008.  As normal extension does not more 
nearly approximate or equate to limitation of extension to 10 
degrees, considering functional loss due to pain and painful 
movement, the criterion for a separate rating under 
Diagnostic Code 5261 have not been met. 

As for a separate rating for instability under Diagnostic 
Code 5257, the Veteran already is in receipt of a separate, 
20 percent rating for instability, and the Veteran is not 
seeking a claim for increase based on instability. 

For these reasons, the preponderance of the evidence is 
against the claim for an initial rating higher than 10 
percent for degenerative joint disease of the right knee.  38 
U.S.C.A. § 5107(b).

Chronic Ulcer Disease

Factual Background

On VA Persian Gulf Registry examination in August 2004, the 
Veteran complained of occasional burning pain over the 
epigastrium, depending on his stress level at work or at 
home.  He denied vomiting, hematemesis, melena, or weight 
loss.  

On VA examination for stomach, duodenum and peritoneal 
adhesions in August 2004, the examiner noted the Veteran 
complained of colic episodes once to twice per week.  He 
denied vomiting, hematemesis, melena, or weight loss. 
Physical examination showed no signs of weight loss or anemia 
or pain or tenderness.  An upper gastrointestinal series show 
no active ulcer.  He weighed 224.

In December 2004, the Veteran stated that at the time of his 
VA examination in August 2004 he told the examiner he vomited 
a few days earlier.  He indicated he had episodes of extreme 
weakness and tiredness three to four times a year, lasting 
about one to two weeks.  In April 2007, the Veteran stated he 
experiences nausea, constipation and severe discomfort at 
least 4 times a year.  

On VA examination in October 2008, the Veteran complained of 
stomach pain that felt better after eating and of burning 
epigastric pain several times a week until he ate.  There was 
no hematemesis, melena, or diarrhea.  He had less than weekly 
episodes of vomiting and nausea.  

Physical examination shows no signs of weight loss or anemia.  
He weighed 265. Upper gastrointestinal series revealed no 
ulcer deformity. The examiner noted that the Veteran worked 
as a welder and that there was no significant occupational 
effect or effect on activities of daily living.  

The examiner reported that the Veteran did not have recurring 
episodes of symptoms two to three times per year averaging 10 
days or more in duration, or continuous moderate 
manifestations of chronic ulcer disease as diagnostic tests 
show that the duodenal bulb was fully distended and normal 
appearing with no current ulcer disease.  

Analysis 

Chronic ulcer disease is currently 10 percent under 
Diagnostic Code 7305 for duodenal ulcer.  Under Diagnostic 
Code 7305, the criterion for the next higher rating, 20 
percent, is moderate impairment manifested by recurring 
episodes of severe symptoms two or three times a year, 
averaging 10 days in duration; or with continuous moderate 
manifestations, for example, weight loss, hematemesis, 
melena, anemia, or periodic vomiting. 



On VA examinations in August 2004 and in October 2008, there 
was no evidence, clinically or by upper gastrointestinal 
series, of active ulcer disease.  There were no signs of 
weight loss or anemia.  And no symptoms of hematemesis or 
melena.  On VA examination in October 2008, the examiner 
reported that the Veteran did not have recurring episodes of 
symptoms two to three times per year averaging 10 days or 
more in duration, or continuous moderate manifestations of 
chronic ulcer disease as diagnostic tests show that the 
duodenal bulb was fully distended and normal appearing with 
no current ulcer disease.  

In the absence of recurring episodes of severe symptoms two 
or three times a year, averaging 10 days in duration, or with 
continuous moderate manifestations of active ulcer disease, 
moderate impairment is not demonstrated and the criterion for 
an initial rating higher than 10 percent under Diagnostic 
Code 7305 has not been met.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Extraschedular

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology, and provided for higher 
ratings for more severe symptoms.  For these reasons, the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular ratings are, therefore, adequate.  
Consequently, referral for extraschedular consideration is 
not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating higher than 10 percent for chronic ulcer 
disease is denied.  

An initial rating higher than 10 percent for degenerative 
joint disease of the right knee is denied.  


REMAND

In the rating decision in April 2009, the RO granted service 
connection for a facial skin condition and assigned a 
noncompensable rating.  In June 2009, the Veteran's 
representative filed a notice of disagreement with the 
initial rating.  

With the filing of the notice of disagreement, a statement of 
the case, conforming to 38 C.F.R. § 19.29 is needed. 

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a statement of the 
case on the claim for an initial 
compensable rating for a facial skin 
condition.  In order to perfect an appeal 
on the claim, the Veteran must timely file 
a substantive appeal.



2. After the above development is 
completed, adjudicate the claim.  If 
decision remains adverse to the 
Veteran, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


